Dismissed and Memorandum Opinion filed December 4, 2012.




                                         In The

                      Fourteenth Court of Appeals

                                 NO. 14-12-00155-CV

 ROBERT FIELDS AND JOHN FIELDS, CO-INDEPENDENT EXECUTORS OF
      THE ESTATE OF JAMES R. FIELDS, DECEASED, Appellants

                                           V.

                    MARY ELIZABETH LEE FIELDS, Appellee


                       On Appeal from the 190th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2011-52159


                  MEMORANDUM                        OPINION


      This is an appeal from a judgment signed November 17, 2011. The clerk’s record
was filed March 22, 2012. On April 12, 2012, this court abated this case for mediation.
On June 26, 2012, the mediator reported that the case had settled in mediation. On
September 13, 2012, this court sent correspondence to the parties requesting a dispositive
motion or motion to dismiss. No dispositive motion was filed.
      On October 18, 2012, this court issued an order stating that unless appellants
submitted a brief on or before November 15, 2012, the court would dismiss the appeal for
want of prosecution. See Tex. R. App. P. 42.3(b).

      Appellants filed no response. Accordingly, the appeal is ordered dismissed.



                                        PER CURIAM


Panel consists of Justices Seymore, Boyce, and McCally.




                                           2